CaSe: 1219-CV-OOJ_93-CAB DOC #Z 1-9 Filed: 01/25/19 l Of l. Page|D #Z 44

LORAIN CoUNTY SHERIFF'SOFFICE

9896' Murray Ridge Road
Elyria, Ohio 44035

 

Phil R. Stammitti (440) 329-3709
SHERIFF (440) 244-6263

To: Malik Law Firm
From: Lt. James Gordon
Reference: Steven Con|ey
Date: 07124!17

Reference: Video

l have received your request in reference to a Written explanation of the video
submitted of an incident that occurred on 01/30/18 with Steven Conley. Below are
my findings:

Our video system is out of date and unexplainably skips at times

This was the only video of the incidentl There was no other video that directly viewed
the officers applying restraints and a spit mask in the corridor area and then placing
Con|ey irito'the restraint chair in Sp'e'c'ial'N'e"e'ds c'ell'#‘l". '

Per state jail regulations we are not permitted to have video recording devices

viewing the inside of a jail cell due to privacy concerns for the inmates such as using
the bathroom.

/-r ,,,/

_ James Gordon

____ __ __ __ _ PaQe]ofl__

